 OPERATIVE PLASTERERS' LOCAL 521553Operative Plasterers'and Cement Masons'Interna-tionalAssociationoftheUnited States andCanada and Cement Masons'Local Union No. 521of the Operative Plasterers'and Cement Masons'InternationalAssociationof the United Statesand Canada(Arthur G.McKee&Company)andGeorge C. Caudle.Case 26-CB-520April 1, 1971DECISION AND ORDEROn September 23, 1970, Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding, finding that the Respondent Local Unionhad engaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondentshad not engaged in certain other unfair laborpractices.Thereafter, the Respondent Local Unionand the General Counsel filed exceptions to the TrialExaminer's Decision with supporting briefs and theInternationalUnion filed exceptions to the TrialExaminer's Decision and an answer to the GeneralCounsel's exceptions.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, briefs, andanswer, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent Cement Masons' Local Union No.521 of the Operative Plasterers' and Cement Masons'International Association of the United States andCanada, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner'sRecommended Order.'iIn footnote17 of the TrialExaminer'sDecision,substitute"20" for"l0" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner: On January 9, 1970,Operative Plasterers' and Cement Masons' InternationalAssociation of the United States and Canada, herein calledthe International, which charge was subsequently amendedon April 20, 1970, adding Cement Masons' Local UnionNo. 521 of the Operative Plasterers' and Cement Masons'International Association of the United States and Canada,herein called the Local. As amended, the charge allegedthat the Local and the International had restrained andcoerced employees of Arthur G. McKee & Company,herein called McKee, and other employers, by maintainingprovisions in the International's constitution and theLocal's constitution, bylaws, and rules of order, whichrequired exhaustion of internal union remedies beforeresorting to outside administrative proceedings includingproceedings under the Labor Management Relations Actand that such constitutions and bylaws provided a basis forenforcement of the exhaustion requirement and violatedSection 8(b)(1)(A) of the Act.On April 30, 1970, the Regional Director of Region 26issued a complaint in this case alleging, in addition to thestandard allegations concerning service of the charge, theinterstate nature of McKee's business, and the status of theInternational and the Local, that the Local'sBusinessRepresentative Cordis E. Davis at the pertinent time wasthe agent of both the International and the Local. Thecomplaint set forth various sections of the International'sconstitution which dealt with exhaustion of remedies, theoath of obligation of new members, that constitutions oflocalswould be considered inadequate if they did notcontain provisions for trial and discipline of certaininfractions, a section concerning maximum penalties a localmight impose, and a section stating that locals would notadopt provisions contrary to the International's constitu-tion. It was alleged that these provisions, and in particularthe exhaustion of remedies provision (sec. 74), in theInternational's constitution restrained and coerced employ-ees and members of labor organizations in violation ofSection 8(b)(1)(A) in their right of access to the Board'sprocesses.The complaint also alleged that the Local's constitution(sec.50) provided for fine, suspension, or expulsion forviolation of any portion of the Local's or the International'sconstitution and bylaws and that by adoption of such aprovision, both the International and the Local violatedSection 8(b)(1)(A) of the Act since such a provision wouldcoercemembers in their right of access to the Board'sprocesses.Further, the complaint alleged that individual Caudlehad filed the charges in Cases 26-CA-3543 and26-CB-5171 on December 8, 1969, and that in a regularbusinessmeeting of the Local later that month LocalBusinessRepresentative Cordis Davis notified those iniCases 26-CA-3543 and 26-CB-517 were consolidated with the instantcase, 26-CB-520, and following opening of the hearing herein, all partiesagreed to a settlement of those two cases, and upon joint motion of allparties, such cases were severed from Case 26-CB-520 The charges inthose two cases were withdrawn and the complaint dismissed with myapproval with a provision for effectuation of the terms of that settlementagreement I have been notified that the terms of the agreement have beenGeorge C Caudle, anindividual, filed a charge againsteffectuated189 NLRB No. 68 554DECISIONSOF NATIONALLABOR RELATIONS BOARDattendance that Caudle had filed such charges against theLocal and that the International's constitution providedthat charges could be brought against Caudle for suchaction. The complaint alleges that this notification to themembership restrained and coerced the members in theirright of access to the Board's processes and thereby boththe International and the Local violated Section 8(b)(1)(A)of the Act.The International's answer filed onMay 5, 1970,admitted the existence of the constitutional provisions setforth in the complaint and the agency of Cordis Davis butdenied any violations of the Act. At the hearing Respon-dent's motion to amend its answer to deny the agency ofDavis on the grounds it was an inadvertent clerical errorwas allowed over the opposition of counsel for the GeneralCounsel, upon General Counsel's statement that suchmotion would not prejudice his case in any way and wouldhave no effect on the evidence that he intended tointroduce.The Local's answer similarly admitted theexistence of the specified constitutional and bylaw sections,but denied that such violated the Act in any way anddenied the actions attributed to Business RepresentativeDavis.The consolidated hearing opened June 11, 1970, and wascontinued until July 7, 1970, at which time the hearingresumedand Cases 26-CA-3543 and 26-CB-517 werewithdrawn. The hearing proceeded on the instant case andwas completed on that date. Various motions made by thepartieswere either disposed of at the hearing or will bedisposed of by the decision herein. All parties were affordedfull opportunity to appear, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs havebeen received from all parties and have been carefullyconsidered.Essentially there are three questions to be answered inthis case. The first is whether the International's and theLocal's constitution and bylaw provisions for exhaustion ofremedies and enforcement of violations of the constitutionare in and of themselves(per se)unlawful. The nextquestion iswhether the International is liable for astatement made by a business representative or agent of theLocal. The third question is whether Business Representa-tive Davis' statements were unlawful and whether the Localis responsible therefor.On the entire record in this case including my evaluationof the reliability of the witnesses, based on the evidencereceived and my observation of their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATIONS INVOLVEDArthur G. McKee & Company is a Delaware corporationengaged in the business of general contracting with itsprincipal office and place of business in Cleveland, Ohio. InMemphis, Tennessee,McKee is engaged as a generalcontractor at the Schlitz Brewery Company Constructionsite.While engaged at the Schlitz jobsite during the pastyear,McKee has received materials and supplies valued inexcess of $50,000 which it purchased and received fromsources directly outside the State of Tennessee.Ifind, and the parties agree, that Arthur G. McKee &Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The partiesagreeand I find that the International andthe Local are each labor organizations within the meaningof Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and FactsMcKee is a general contractor whose prime business intheMemphis area at the relevant time was the constructionof a large manufacturing plant for the Schlitz BrewingCompany. The Local Union, which has been in existencefor a long number of years, has a contract with McKee, andGeorge C. Caudle, the Charging Party, was one of theemployees who worked on the Schlitz job as a cementmason. Caudle was a member of the Local and had beenfor 20 years. As noted above Caudle filed charges againstbothMcKee and the Local on December 8, 1969. TheLocal regularly held its membership meetings on the firstand third Mondays of the month and Caudle attended theLocal's meeting held on December 15, 1969.As was the custom and procedure, Local BusinessRepresentative Davis gave a report at the beginning of themeeting of his activities since the preceding meeting andduring his report stated that Caudle had filed chargesagainst the Local and Davis. The parties are in agreementthat at this point Caudle stood up and said that he had notfiled charges against Davis but only against the Local.Davis then handed the charges to Local PresidentBradshaw who apparently read the charges to himself.FollowingDavis' report, Bradshaw rose and read thecharges aloud to the assembled members. The parties alsoagree that sometime after the charges were read, one of thelocalmembers, Floyd Costin, addressed the memberssaying that he had previously nominated Caudle for a placeon the Local's negotiating committee and, feeling that theremight be some conflict between the parties because of thesecharges, he felt it might be better if Caudle did not serve.Caudle thereafter rose and resigned from the Local'snegotiating committee and another local member, RufusBailey, was elected to the vacated position.The parties also agree that no one has filed any chargesagainst Caudle based on his actions in filing charges withthe Board.The parties are in disagreement as to whether certainremarks were made by Local Business RepresentativeDavis and whether Davis produced a copy of theInternational's constitution at that meeting and handed theopened copy to Local President Bradshaw.Caudle's direct testimony was that Davis gave a letter, OPERATIVE PLASTERERS' LOCAL 521apparently containing a copy of the NLRB charges, toLocal President Bradshaw and told him that the chargeswere filed by Caudle with the NLRB and then handedBradshaw an open copy of the International constitutionstating that charges could be brought against Caudle forgoing to the Board before exhausting the internal remediesof the Local.2 Caudle testified on direct examination thathe was about 10 feet from President Bradshaw when theseevents took place.On cross-examination Caudle testified that, prior toDavis' remark about charges being filed against Caudle,Davis had given his report and Bradshaw had read thecharges aloud to the members at the meeting. Caudle waspositive that Davis had a copy of the constitution which hegave to President Bradshaw and which Bradshaw held openbefore him and appeared to read.Bradshaw had been president of Local 521 on and off forsome 14 years and was the president of the Local at the timeof the December 15, 1969, meeting at which he presided.During his direct examination, Bradshaw exhausted hisrecollection concerning the above events and was thenshown an affidavit which he had given to the Board. Afterreading a section of that affidavit, he testified as follows:Q.Do you now recall what Davis said about thecharges Caudle had filed against the union?A About the charges.Q.YesA.That Davis said that Caudle could be broughtup on charges by the union.Q.Do you recall that now?A It was against him too.TRIAL EXAMINER' The question is, after reading thatdo you physically recall that now?2General Counsel's motion to correct the transcript is allowed over theopposition of counsel for Respondent From my recollection of thetestimony, from the phrasing in the transcript, and from the witness' othertestimony concerning the identical subject, it is obvious that his testimonywas that Davis made the remark Respondent counsel's interpretation ofCaudle', testimony is strained and unnatural A witness would not say thatthe constitution said that the constitution contained certain provisions Hewould refer to a person as saying the constitution contained the provisions1In its brief the Local infers from the above testimony that the witness'recollection was merely that the charges were against the Local and himThis is a distorted reading of the testimony It was obvious to the TrialExaminer at the hearing that the witness had misunderstood the latterquestion of the General Counsel, "Do you recall that now't" and had giventhe answer "it was against him too " I therefore rephrased the question, torefer back to the preceding question and answer, and it was clear to methen, and I believe it is apparent from the transcript, that the witness sounderstood my question and responded that he did recall and physicallyrecollect that Davis had said that Caudle could be brought up on chargesby the Union4Sec 74 All officers, representatives or members of the O P &C M I A or its Local Unions, District Councils, State Conferences orProvincialConferences shall fully exhaust all remedies provided forwithin this Constitution pertaining to this organization or its LocalUnions or their membership or their officers and shall not resort tocourtor administrative proceedings of any description until allremedies provided for herein are fully exhaustedSec 140Obligation of New MembersI,solemnly pledge my word of honor (as a citizen) (havingdeclared my intention to become a citizen) that I will support anddefend the Constitution of the United States against all enemies.foreign and domestic and that I will bear true faith and allegiancewithout any purpose of evasion or mental reservations I promise tocarry [out I this pledge to defend the Constitution and By-Laws of this555THE WITNESS: Yeah, I recall that.3Bradshaw however did not recallseeing,handling, orreading a copy of the International constitution at thismeeting.BusinessRepresentativeDavis,who had held thatelective position for 6-1/2 years and had been a member ofthe Local for 12 years, testified that he did not recall sayinganything at that meeting about Caudle other than thatCaudle had filed charges against him and the Local. Hestated that he did not have a copy of the constitution withhim at the meeting and denied saying anything to the effectthat charges could be brought against Caudle although hesaid he was aware of the constitutional provisions regardingexhaustion of remedy and penalties for violation of theconstitution which were specified in the complaint.The other witnesses presented by the Local did not recallseeing a copy of the constitution at the December 15, 1969,meeting nor did they recall hearing Davis say anything tothe effect that Caudle could be brought up on charges bytheUnion for not having exhausted his internal remediesbefore filing charges with the Board.B.The Legality of the Constitutional ProvisionsIn the complaint the General Counsel alleges that theInternational constitutional provisions for the exhaustionof remedies, section 74,4 when considered with theobligation of new members, section 140,5 and the sectionconcerning what is to be included in the Local's constitu-tion and bylaws, section 12(o),6 and the penalty provision,section 56(d),7 and the provision which states that localconstitutionsand bylaws shall not conflict with theInternational'sconstitution,section 142,11 reveal thatsection 74 isperse unlawful in that it restrains and coercesemployees and members of labor organizations in theirInternational Association I take this obligation freely and 1 will to thebest of my ability faithfully meet all obligations and discharge of myduties as a member of this Association which I am about to enter, sohelp me God6Sec 12(o) The Constitution and By-Laws of Local Unions shallbe considered inadequate by the General Executive Board unless suchConstitution and By-laws provide for the disciplining of members oftheLocal Union for proper cause, after a fair and impartial trialProper cause, as expressedherein, shall include, but not be limited to,the following(1) Violation of the oath of membership by a member(2)Actions by a member tending to undermine the working rules,wages and conditions of the members of any Local Union(3) Sponsoring dual unionism(4)Assaulting an officer of any Local Union or any representativeof the international Association.(5)Advocating or sponsoring any movement to overthrow the lawsof the country(6)And for all other causes which generally violate sound tradeunion principles7Sec 56(d) A member or officer found guilty of charges by theLocal Union by a vote which is required under subsection (b) hereof,may be penalized by any of the following (a) an open reprimand, (b) afine of any sum of money up to one hundred dollars (5100 00) for eachoffense, providing the total fines do not exceed five hundred dollars($50000), (c) suspension from membership for any limited period oftime up to six (6) months,"Sec 142 Constitution, By-Laws, Rules of Order or WorkingRules shall not be adopted by any Local Union that conflict with theprovisions of this international Constitution or that conflict withFederal, State or Provincial Law It shall be compulsory for all LocalUnions,DistrictCouncils,StateConferencesandProvincialConferences to submit their Constitutions, By-Laws, Rules of OrderandWorkingRules,and any amendments or alterations thereto, to(Continued) 556DECISIONSOF NATIONALLABOR RELATIONS BOARDright of access to the Board's processes in violation ofSections 8(b)(IXA) and 2(6) and (7) of the Act. TheGeneral Counsel also alleges that both the Internationaland the Local have violated Section 8(b)(1)(A) of the Actand have restrained and coerced employees and membersof labor organizations in their right of access to the Board'sprocesses by and through section 50 9 of the Local'sconstitution and bylaws, which provides for penalties andpunishments for violation of both the Local's or theInternational's constitution or bylaws. In essence thisallegation is tied to section 74, the exhaustion of remedyprovision in the International's constitution,supra.In his brief the General Counsel states that the purpose ofthe constitutional provisions for exhaustion of remedies isto restrain and coerce members from having access to theBoard's processes and that such constitutional provisions,International's section 74 and the Local's section 50, areboth and each unlawfulper seand violate Section8(b)(1)(A) of the Act. Considering that such provisions, atleast in some union constitutions if not these, predated theTaft-Hartley Act 10 and the Wagner Act as well, we canonly conclude that their inclusion took considerableforesight by their drafters if that was and is the purpose ofthe sections.The Local and the International deny that theseconstitutional provisions violate Board law stressing thatthey do not in and of themselves coerce or restrainmembers from having access to the Board.The question as to whether the International's andLocal's constitutional provisions areper seunlawful mustbe answered negatively. First of all, it seems quite probablethat the constitutional provisions for the exhaustion ofremedies have been contained in most union constitutionsfor a period of years and presumably were included toprovide the organizations withmethods of resolvinginternal disputes so that intrafamily squabbles could besettled intrafamily. It would seem a matter of commonsense that wherever possible a private organization shouldbe left to work out its members' internal problems by itsinternal provisions and that only where such problemscannot be solved internally in a fair and impartial mannershould there be resort by a member to an outside impartialtribunal. Viewed in this light a provision that members ofan organization shall exhaust their internal organizationrights before going to an outsider seems not only lawful butwarranted and properIn a substantially similar case,Local 703, InternationalHod Carriers Building and Common Laborers' Union,AFL-CIO (Ku/ne-Simmons Construction Co.),150 NLRB1614, 1619-20, the Trial Examiner was asked by GeneralCounsel to find that a constitutional provision forInternational Headquarters for review and comment9Section 50 All violations of any portion of the Constitution orLaws of this Union or of the International Constitution shall bepunishable by fine,suspension,expulsion or such other penalty as theExecutive Board may recommend and the membership adopt10 SeeHartley v Brotherhood of Railway and Steamship Clerks etc, 2LRRM 872,Belkin v Spiegel,3 LRRM 800,Redler v Sanginari,5 LRRM95411Local 138, International Union of OperatingEngineers, AFL-CIO(Charles S Skura),148 NLRB 67912Emphasis suppliedexhaustion of internal remedies which provided disciplinarymeasures, including the assessment of the cost of courtlitigation,violatedSection 8(b)(1)(A) of the Act byrestraining and coercing members in their Section 7 rights.TheGeneralCounsel argued that the constitutionalprovision wasa per seviolation of the Act and asked thattheprovisionbe declared unlawful since otherwisemembers would be afraid to file charges with the Boardbefore exhausting their internal remedies. To this the TrialExaminer responded: "I know of no precedent in theBoard's decisions for any such excursion as the GeneralCounsel suggests. Its terminal point is the policing of therelationship between union members and their union,divorced from their identity as employees of employers.The Act has never been concerned with the formerrelationship. its proscriptions do not run in that area, andthe Board has repeatedly said so."A second issue in theHod Carrierscase as to whether anofficialof the union made a remark which might beconsidered coercive in the light of the constitutionalprovision prompted the Board to reopen the proceeding,but the Trial Examiner's determination on the above issuewas adopted by the Board. On the remanded question theTrial Examiner stated that he understood that theSkuracase 11 was based on the proposition that "a rule requiringexhausting of internal union remedies by means of which aunion seeks to prevent or limit access to the Board'sprocesses is beyond the lawful competency of a labororganizationto enforce by coercive means."12His decisiondetermining that no coercive remark was made wasadopted by the Board.It is apparent that theHod Carrierscase has readyapplication to the facts before us. The General Counselhere seeks to have the International's exhaustion of internalremedies provision declared unlawful and proscribed aswell as the penalty provisions of this Local and other localswhich would enforce that provision. The General Counsel'srequest appears partially grounded on a presumption that aunion in handling complaints of its members will actunlawfully and to their detriment. This presumption againstinnocence has no valid basis under law.The exhaustion of remedy proviso plays a definite role inlabor relations by attempting to reduce where possible thenumber of actions which would otherwise come toadministrative agencies and courts.Congress felt that such exhaustion provisions were goodif there was a limit to the length of time they took and, intheLabor-Management Reporting and Disclosure Act(LMRDA), section 101(a)(4),13 provided for exhaustion ofinternal remedies within 4 months so that a member would13The Labor-Management Reporting and DisclosureAct of 1959 (73Stat 519),TitleI,Section 101(a)(4), provides as followsProtection of theRight ToSue-No labor organization shall limit thenght of any member thereof to institute an action in any court, or in aproceeding before any administrative agency .or the nght of anymember of a labor organization to appear as a witness in any judicial.administrative,or legislative proceedingProvidedThat any suchmember may be required to exhaust reasonable hearing procedures(butnot to exceed a four-month lapse of time)within suchorganization,before instituting legal or administrative proceedingsagainst such organizations or any officer thereof OPERATIVE PLASTERERS'LOCAL 521stillhave time to seek remedies in administrative agenciesand courts pnor to any statutory time limitation.The courts have interpreted and applied this provision inbasically the same manner as they applied the exhaustion ofinternal remedies in pnor cases,14 i.e.,by saying that such aprovision is not an absolute bar but is discretionary wherejustified. Thus the United States Court of Appeals for theFifth Circuit inFulton Lodge No. 2, JAM v. Nix,415 F.2d212, 216, said:We have no difficulty in concluding that the districtcourt did not err in holding that the facts of Nix's casewere such as not to require him to exhaust intra-unionremedies under § 101(4) of LMRD, 29 U.S.C.§411(a)(4) . . . The subsection does not establish ajurisdictional bar or absolute waiver to judicial review,but preserves the discretionary exhaustion doctrinewhich allowed pre-LMRDA courts to determinewhether pursuit of internal remedies should be requiredin a given case.There are indeed manycaseswhere various courts havesaid that a member should have exhausted internalremedies before seeking court aid and there are other caseswhere it said that such exhaustion would have beenimprovident under the prevailing circumstances. The courtshave thus adopted a case basis for interpreting thisparticular proviso but the court did say inNix"This courthas held that rights guaranteed under the LMRDA are notsubject to preemption by the National Labor RelationsBoard."Therefore, unless we can say that the exigencies of accessto the National Labor Relations Board require overridingof the Labor-Management Reporting and Disclosure Act,and here the Fifth Circuit has said that it does not, there isno preemption of Board law in this area and we mustassumethat these statues are coequal, must coexist, andcomplement one another in the scheme of regulatingmanagement relationships.Since the LMRA and LMRDA must coexist andcomplement one another under the statutory scheme andsincethe LMRA is not paramount, there is no way to saythat a section commanding exhaustion of internal remediesisper seillegal.To adopt the viewpoint of the GeneralCounsel in this case would be to make the LMRAparamount over all other labor legislation and it is clearthat the courts and Congress have not approved such amyopic view.The Board and the courts have followed theSkuracase tosee whether there was coercion in the application of such aconstitutional provision. InN.L.R.B. v. Industrial Union ofMarine and Shipbuilding Workers,391 U.S. 418, 424, JusticeDouglas speaking for the majority concerning an exhaus-tion of internal remedies provision stated:The policy of keeping people "completely free fromcoercion"ibidagainst making complaints to the Boardis therefore important in the functioning of the Act asan organic whole. A restriction such as we find in § 5 ofArticle V of the International's constitution is contraryto that policy, as it is applied here. A healthy interplayof the forces governed and protected by the Act meansthat there should be as great a freedom to ask the Board557for relief as there is to petition any other department ofgovernment for a redress of grievances. Any coercionused to discourage, retard, or defeat that access isbeyond the legitimate interests of a labor organization.That was the philosophy of the Board in theSkuracase,Local 138,InternationalUnion of Operating Engineers,148 NLRB 679; and we agree that the overriding publicinterest makes unimpeded access to the Board the onlyhealthy alternative, except andunlessplainly internalaffairs of the union are involved.The Court went on to discuss such provisions and section101(a)(4) of the LMRDA and stated, at 426:We conclude that "may be required" is not a grant ofauthority to unions more firmly to police their membersbut a statement of policy that the public tribunals whoseaid is invoked may in their discretion stay their handsfor four months, while the aggrieved person seeks reliefwithin the union.We read it, in other words, asinstalling in this labor field a regime comparable to thatwhich prevails in other areas of law before the federalcourts,which often stay their hands while a litigantseeksadministrative relief before the appropriateagency.In his concurring opinion Justice Harlan stated, at 429:Finally it is appropriate to emphasize that courts andagencies will frustrate an important purpose of the 1959legislation if they do not, in fact, regularly compel umonmembers "to exhaust reasonable hearing procedures"within the union organization. Responsible umon self-government demands, among other prerequisites, a fairopportunity to function.The cases which followMarine Workersare in agreementthat a coercive act enforcing the provision for exhaustion ofinternal remedies which act impedes the access of amember to the Board or another agency is unlawful, butthat such act must be distinguished from the neutralprovisions of the union's constitution which when lawfullyused are right, proper, and helpful in a great number ofcases.Therefore I must conclude that the provisions of theInternational's and the Local's constitution and bylaws arenot unlawfulper seas alleged by the General Counsel and Iwould therefore dismiss such allegations of the complaintand I grant the International's motion to dismiss thoseportions of the case.C.Responsibility of theInternationaland the LocalBusiness Representative Davis' Alleged StatementThe firstissue iswhether the International is liable forany statements made by LocalBusinessRepresentativeDavis, or, asked in another way, is Davis an agent of theInternational.In regard to agency the General Counsel during thehearing stated that he felt the local business representativewas the agent of the International, since he was an electedofficialof the Local and was making a pronouncementabout a matter involving the International's constitution.When pressed as to whether this test would make any localmember an agent of the International if he spoke at a local14See;Reilly vHogan,9 LRRM 702 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting concerning the International's constitutionalprovisions, the General Counsel stated that the differencewas that the business representative was an official of theLocal acknowledging that Davis had no position with orany other connection with the International except for hisunion membership.In his brief General Counsel urges that the Internationalisresponsible for Davis' remarks since Davis is only aconduit of the International's constitutional provisionwhich General Counsel condemns as an unlawful restrainton Section 7 rights. General Counsel urges that theInternationalby its constitutional provisions and itsinsistence on various provisions in local constitutions hasset an unlawful scheme in motion and is responsible when alocal official such as Davis acts in concert with that schemeAs noted above, I have found that the constitutionalprovisions of the Local and the International are notunlawfulper se.Therefore there can be no unlawful"procedural scheme" upon which Davis acted, and thistheory falls. The General Counsel has cited no authority insupport of the agency theory enunciated at the hearing andIknow of no such support. Indeed, other than the twoadvanced theories, there has been no evidential support fora conclusion that in making any remarks Davis was actingas the agent of the International.Iwill therefore grant the International'smotion todismiss the allegations against it for any liability for anyremarks made by Davis.The Local on the other hand is liable for any threatuttered in these circumstances by Davis since he is theelected local business representative. At the time of thealleged remark Davis was giving, or had dust given, hisreport of his activities as business representative of theLocal, a report which is called for by the Local'sconstitution and bylawsWith reference to the chargeswhich he had received on the Local's behalf, Davis madehis alleged remark giving the members his (the businessrepresentative's) interpretation of the International's con-stitution. If this remark is a threat then the Local is liablefor it.His interpretation was not challenged by LocalPresident Bradshaw, the presiding officer, whom we mustassume agreed with the statement.D.Davis'StatementThe various versions of the events which took place at themeetingwere set forth above in section A. In sifting thetestimony I have become convinced thatBusiness Repre-sentativeDavis did make a remark concerning Caudle'spossible liability under the exhaustion of remedies provi-sion in the International's constitution. Both Caudle andBradshaw were union men of long standing. Bradshaw, apresident of the Local for a great number of years,appeared somewhat reluctant in giving testimony whichmight harm the Union, but he did testify that after he, aspresident of the Local, read the charges to the assembledmembers Business Representative Davis said that Caudlecould be brought up on charges by the Union. This remarkcould only have reference to Caudle's not exhausting hisinternal remedies and filing NLRB charges.No attempt was made to demonstrate that Bradshaw wasbiased. I am convinced from his testimony that Bradshawdid not want to admit that he heard the remark but whenconfrontedwith his affidavit acknowledged that thestatement was true and that he had heard Davis make thisremark. Similarly, I believe that Caudle heard the remarkwhich he related.There is some discrepancy between Bradshaw andCaudle as to whether Bradshaw was given a copy of theInternational's constitution at the time and whether he readit to himself, with Bradshaw stating that this did not occur.I find it unnecessary to resolve this conflict since I find thatthe remark attributed to Davis and as testified to by Caudleand Bradshaw was made. The question on the copy of theconstitution is not a dispositiveissue. It would seem likelythat a business representative would carry a copy of it withhim for ready reference and could have produced it forBradshaw's perusal. It could be that Caudle was mistakenas to the time or if such a document was produced. But, asnoted,Caudle and Bradshaw are in agreement on theremark being made, although there is no testimony as to thevolume of the voice when it was made, with the possibilitythat other members and witnesses did not hear it.The last question is whether the statement by Davis wascoercive and a threat violative of Section 8(b)(1)(A) and Ifind that it was. Here the remark was made to show that theconstitutional provisions could be used in a way to punish amember for filing NLRB charges without exhausting hisinternal union remedies. The picture of union charges for aconstitutional violation carries with it a trial and possiblefine or expulsion for a guilty verdict. This to an individualmember means action which in and of itself, in addition tothe consequences, carries the possibility of personal harmto be visited upon him because he sought and securedaccess to the Board's processes. It is similar to the privatecitizen being threatened with arrest for a purported lawviolation. The prospect of trial and possible monetary orother punishment if guilt is assessed is a threat in and ofitself.The Local's citation in its brief of cases concerned withinducement or encouragement of a strike are not appropri-ate.The Local's brief states that every remark made fromthe floor by a business agent or by a member does notrequire a disavowal by the union nor does it indicate that anillegal act will be taken if the statement proposes such. Thisis true but does not fit the situation here. This was not aremark but a threat of possible retaliatory action for usingthe Board's processes.The brief states "On the contrary,it ispresumed thatindividuals and unions act in a lawful and legal manner,and the inference must be that the purpose of the statement,ifmade, was a lawful and legal purpose, rather than anillegalone."Unfortunately, however, there is no suchinference to be drawn from the statement in thesecircumstances because the purpose of the statement is clearfrom the statement itself and no inference of an ambiguousstatement is called for.The constitutional provision in and of itself, as notedabove, is right and proper but if the provision is used tocoerce a member or obstruct his path to the Board or to tellother members that their access to the Board can be sohindered, then such use is wrongful and constitutes acoercive threat to those to whom it is applied and to thosewho hear it. OPERATIVE PLASTERERS' LOCAL 521Accordingly, I conclude and find that the Local violatedSect ion 8(b)(I)(A) of the Act by Business RepresentativeDavis' statement to employee members of the Local thatCaudle could be brought up on charges for violating aconstitutionalprovision by seeking assistance from theBoard without exhausting his internal union remedies.III.THE EFFECT OF THE UNFAIR LABORThe activity of Respondent Local as set forth in sectionII,above, and therein found to constitute an unfair laborpractice in violation of Section 8(b)(1)(A) of the Act,occurring in connection with the business operations ofMcKee as set forth in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent violated Section8(b)(I)(A) of the Act, I shall recommend that it cease anddesist from coercing any employee-members by tellingthem that an employee-member can be brought up oncharges if he files charges with the National LaborRelations Board without exhausting his internal unionremedies.On the basis of the foregoing findings and the recordherein, I make the following:CONCLUSIONS OF LAW1.Respondent International and Respondent Local areeach labor organizations within the meaning of Section 2(5)of the Act.2.The Employer is an employer within the meaning ofSection 2(2) of the Act.3.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.4.By the statement of Local Business RepresentativeDavis that an employee-member could be brought up oncharges for having filed charges against the Local with theNatsonal Labor Relations Board without having exhaustedhis internal remedies, Respondent Local has violatedSection 8(b)(1)(A) of the Act by attempting to coerce andthreaten employee-members to restrict their access toBoard processes5.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDER isUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, Irecommend that Respondent Local, its officers, agents, andrepresentatives, shall:1.Cease and desist from threatening or coercingemployee-members in their access to the Board byinforming said members that charges could be broughtagainstthem for filing charges with the National LaborRelationsBoard without exhausting internal remedies5592.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a) Respondent is to post at its business office, union hall,and any other place where it customarily posts notices tomemberscopiesoftheattachednoticemarked"Appendix." 16 Copies of the notice shall also be posted atthe Employer's place of business if the Employer is willing.Notices on forms provided by the Regional Director forRegion 26, after being signed by an authorized representa-tive of the Respondent, shall be posted by the Respondentimmediately upon receipt thereof in the manner providedabove. Notices are to be posted for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent and by the Employer to insure thatthe notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Direction for Region 26, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.1715 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, recommendations,and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byorder of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an order of the National Labor Relations Board "17 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 26, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a trial in which the Union and the GeneralCounsel of the National Labor Relations Board participat-ed and offered evidence, it has been found that we violatedthe Act. We have been ordered to post this notice and weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT try to keep employee-members fromfiling charges against this Union with the NationalLabor Relations Board, by suggesting to or tellingemployee-members that union charges could bebrought against members for not exhausting internalunion remedies.Our members are free to file charges with the NationalLabor Relations Board against this Union without fear ofany union charges being brought against them for notexhausting internal union remedies. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDCEMENT MASONS' UNION,LOCAL 521, OF THEOPERATIVE PLASTERERS'AND CEMENT MASONS'INTERNATIONALASSOCIATION OF THEUNITED STATES ANDCANADA(Labor Organization)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 746Federal OfficeBuilding,167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.DatedBy(Representative)(Title)